PER CURIAM.
This court thought that Carter v. Carter Coal Co., 298 U.S. 238, 56 S.Ct. 855, 80 L.Ed. 1160, and the authorities there relied on, required a holding in Fruehauf Trailer Co. v. National Labor Relations Board (C.C.A.) 85 F.(2d) 391, that the trailer company, in its relation to,its employees there involved, was not subject to regulation by Congress under the commerce clause of the Constitution of the United States (article 1, § 8, cl. 3). The Supreme Court, on review of the decision, held that it was. National Labor Relations Board v. Fruehauf Trailer Company, 57 S.Ct 642, 81 L.Ed. -, decided April 12, 1937. There is no substantial difference between the status of that company and its employees to commerce and that of the appellee here, James Vernor Company, and its employees. We again follow the latest decisions of the Supreme Court and hold that the decree herein should be vacated, the motion for an injunction denied, and the bill dismissed. It is so ordered.